UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
oo ~ ee ee ee x

SARA HOCHAUSER,

 

 

  

Plaintiff,

Vv. : ORDER OF PARTIAL
: DISMISSAL
TRANS UNION, LLC; EQUIFAX :
INFORMATION SERVICES, LLC; EXPERIAN — : 19 CV 8786 (VB)
INFORMATION SOLUTIONS, LLC; and :
CITIBANK, N.A.;
Defendants.
pee a wae x

 

The Court has been advised plaintiff and defendant Citibank, N.A. (“Citibank’’) have
settled. Accordingly, it is hereby ORDERED that this action is dismissed as without costs, and
without prejudice to the right to restore the action to the Court’s calendar, as to Citibank only.
Any application to restore the action must be made by no later than January 20, 2020. To be
clear, any application to restore the action must be filed by January 20, 2020, and any application
to restore the action filed thereafter may be denied solely on the basis that it is untimely.

The Clerk is instructed to terminate defendant Citibank.

Dated: November 18, 2019
White Plains, NY

SO ORDERED:

 

Vincent L. Briccetti
United States District Judge
